       Case 1:20-cv-01003-NONE-SAB Document 13 Filed 10/21/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BILLY JOE McDONALD,                             )   No.: 1:20-cv-01003-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13           v.                                          RECOMMENDATIONS, AND DISMISSING
                                                     )   ACTION, WITHOUT PREJUDICE
14                                                   )
     DR. PHATAL,
                                                     )   (Doc. No. 12)
15                                                   )
                    Defendant.                       )
16                                                   )
                                                     )
17                                                   )
18           Plaintiff Billy Joe McDonald is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On September 10, 2020, the assigned magistrate judge issued findings and recommendations
22   recommending that this action be dismissed without prejudice due to plaintiff’s failure to exhaust
23   administrative remedies prior to filing suit as required by the Prison Litigation Reform Act of 1995,
24   42 U.S.C. § 1997e(a). (Doc. No. 12.) The findings and recommendations were served on plaintiff and
25   contained notice that objections thereto were due within thirty (30) days. (Id. at 3.) Plaintiff has not
26   filed objections and the time to do so has now expired.
27   /////
28   /////
                                                         1
      Case 1:20-cv-01003-NONE-SAB Document 13 Filed 10/21/20 Page 2 of 2



1           Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this court has conducted a de novo

2    review of this case. Having carefully reviewed the entire file, the court concludes that the findings and

3    recommendations are supported by the record and proper analysis.

4           Accordingly, the court hereby ORDERS that:

5           1.      The findings and recommendations (Doc. No. 12), issued on September 10, 2020, are

6                   ADOPTED in full; and

7           2.      The instant action is dismissed, without prejudice, due to plaintiff’s failure to first

8                   exhaust his administrative remedies.

9
     IT IS SO ORDERED.
10
11
        Dated:     October 21, 2020
                                                        UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
